ORDER
PER CURIAM.
The court considers whether this appeal should be transferred to the United States Court of Appeals for the Fifth Circuit.
This is an appeal of an action asserting violation of the plaintiffs’ rights under Title II of the Americans with Disabilities Act, 42 U.S.C. § 12131 et seq.
This court is a court of limited jurisdiction, which does not appear to include jurisdiction in this matter. 28 U.S.C. § 1295. Rather, it appears the proper forum would be the United States Court of Appeals for the Fifth Circuit.
Accordingly, IT IS ORDERED THAT:
(1) The parties are directed to respond within 21 days of the date of filing of this order, as to why this appeal should not be transferred to the United States Court of Appeals for the Fifth Circuit.
(2) The briefing schedule is stayed.